DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 9/9/2022 is acknowledged.
4.	Claim filed on 1/27/2021 is acknowledged.  
5.	Claims 1-16 have been cancelled.  
6.	New claims 17-32 have been added.  
7.	Claims 17-32 are pending in this application.
8.	Claims 26-32 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2022.  
9.	Claims 17-25 are under examination. 

Elections/Restrictions
10.	Applicant’s election with traverse of Group 1 (claims 17-25) and election of H-Ala-Arg-Pro-Ala-Lys-OH (SEQ ID NO: 1) as species of peptide conjugate of formula (I) or salt thereof; minoxidil as species of another dermatological active ingredient; androgenetic alopecia as species of alopecia; and lotion as species of the form of the composition from claim 29 in the reply filed on 9/9/2022 is acknowledged.  
The traverse is on the ground(s) that: Unity of invention exists between Groups I and II; and Examining Groups I and II at once promotes efficiency for both the U.S. Patent and Trademark Office and Applicants while imposing no undue burden to the Examiner.  This is not found persuasive because: With regards to Applicant’s arguments about unity of invention, for US application, unity of invention is not a reason for traverse.  Therefore, Applicant’s arguments are moot.  With regards to undue burden, in the instant case, Applicant is assuming the only usage of instant claimed peptide conjugate of formula (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts is for the treatment of alopecia in a person in need thereof.  However, based on the results obtained from searching the instant claimed peptide conjugate of formula (I), there are various different usages for the instant claimed peptide conjugate of formula (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts.  Therefore, there is a serious burden on the Examiner and the Office if restriction is not required.  With regards to species election, because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the species election has been treated as an election without traverse.  Taken all these together, the requirement is still deemed proper and is therefore made FINAL in this office action.   
Please note: lotion as the elected species of the form of the composition from claim 29 belongs to the unelected Group 2.  Therefore, this species election would not be searched and examined in the current office action.
Group 1 is drawn to a method for the treatment of alopecia in a person in need thereof, said method comprising administering to said person a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group.  A search was conducted on the elected species; and prior art was found.  Claims 17-25 are examined on the merits in this office action. 

Claim Interpretations
11.	With regards to the limitation recited in instant claim 19, the Examiner is interpreting instant claim 19 includes all the limitations of instant claim 17 with further limitation of the salt recited in instant claim 17.  Therefore, instant claim 19 is interpreted as the followings: A method for the treatment of alopecia in a person in need thereof, said method comprising administering to said person a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group, and wherein the salt is an acid addition salt.  
Similarly, the Examiner is interpreting instant claim 25 includes all the limitations of instant claim 18 with further limitation of the C10 to C18 acyl group recited in instant claim 18.


Objections
12.	The specification is objected to for the following minor informality: The specification recites "This application is a Divisional Application of U.S. Patent Application No. 15/766,860, filed on April 9, 2018, now U.S. Patent No.________, issued on _____, which is…" in the "CROSS-REFERENCE TO RELATED APPLICATIONS" Section of instant specification.  There appears to be words missing in this recitation.  Applicant is required to correct this error.
13.	The specification is objected to for the following minor informality: The instant specification discloses various peptides on page 13, line 25 to page 14, line 7; page 16, line 25; page 17, lines 1, 5, 9 and 13; and page 19, Table 1 of instant specification, but they are missing the sequence identifier.  Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
14.	The specification is objected to for the following minor informality: The specification recites "H-Arg-Pro-Lys-OH" in Table 1 (page 19 of instant specification).  There appears to be a typo in this peptide sequence.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
15.	Claim 17 is objected to for the following minor informality: Applicant is suggested to amend claim 17 as “A method for the treatment of alopecia in a person in need thereof, wherein said method comprises administering…a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I), wherein:…and wherein the peptide conjugates is not…”.
16.	Claim 18 is objected to for the following minor informality: Applicant is suggested to amend claim 18 as “The method according to claim 17, wherein group A represents…cholesterol residue according to formula (II): 
    PNG
    media_image1.png
    244
    547
    media_image1.png
    Greyscale
, and wherein Y represents…”.
17.	Claims 19-25 are is objected to for the following minor informality: Applicant is suggested to amended the term "Claim" recited in these claims to "claim".  

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

19.	Claims 17, 18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
20.	Claim 17 recites “one of its preferentially pharmaceutically, dermatologically or cosmetically acceptable salts”.  With regards to the recited “preferentially pharmaceutically, dermatologically or cosmetically acceptable salts”, the instant specification fails to define it.  Although pharmaceutically, dermatologically or cosmetically acceptable salts are well known in the art, it is unclear what it enclosed with the recited “preferentially pharmaceutically, dermatologically or cosmetically acceptable salts”.  Therefore, the metes and bounds of claim 17 is vague and indefinite.  Because claims 18-25 depend on or include all the limitations of the indefinite claim 17, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
21.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

22.	Claim 24 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
23.	Claim 24 depends on claim 17; and claim 24 recites “The method according to Claim 17, wherein the alopecia is selected from androgenetic, congenital, acquired, localized, diffuse, acute, and chronic alopecia”.  However, alopecia is either congenital or acquired; either localized or diffuse; and either acute or chronic alopecia.  Therefore, the scope of alopecia recited in instant claim 24 is identical to the scope of alopecia recited in claim 17.  Claim 24 does not further limit the method recited in claim 17, therefore, claim 24 is improper dependent form for failing to further limit the subject matter of claim 17.   

Claim Rejections - 35 U.S.C. § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26.	Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over the Hair Loss FAQs document (2014, enclosed pages 1-2, from https://web.archive.org/web/20140713015318/http://elitehairinstitute.com/hair_loss_faq.php) in view of Saldeen et al (Acta Physiol Scand, 1991, 142, pages 339-344), Zhang et al (Journal of Beijing Medical University, 1993, 25, pages 359-361, English translation used and enclosed pages 1-12) and Suszynski (Minoxidil for Male Hair Loss, from https://www.everydayhealth.com/hair-loss/minoxidil-for-male-hair-loss.aspx, 2011, pages 1-4).
The instant claims 17-25 are drawn to a method for the treatment of alopecia in a person in need thereof, said method comprising administering to said person a peptide conjugate of formula (I): A-X1-X2-Pro-Ala-X-B (I) or one of its preferentially pharmaceutically, dermatologically, or cosmetically acceptable salts, wherein the peptide conjugate is not Palm-Ala-Ala-Pro-Ala-Lys-NH2 (SEQ ID NO:6), Palm being a palmitoyl group.
The Hair Loss FAQs document teaches the particular pattern of hair loss in men is called androgenetic alopecia; inhibiting endothelium-derived relaxing factor (EDRF, a growth factor ordinarily produced by blood vessel linings) as one of the factors contributing to androgenetic alopecia; and minoxidil probably works in part by mimicking EDRF, for example, page 1, Section "What is Male Pattern Baldness?". 
The difference between the reference and instant claims 17-25 is that the reference does not teach H-Ala-Arg-Pro-Ala-Lys-OH (SEQ ID NO: 1) as the elected species of peptide conjugate of formula (I) or salt thereof; minoxidil as the elected species of another dermatological active ingredient; androgenetic alopecia as the elected species of alopecia; and the method recited instant claims 17-25.  
However, Saldeen et al, throughout the literature, teach peptide 6A increases femoral artery blood flow in dogs; and peptide 6A induces vasorelaxation largely by stimulating release of endothelium-derived relaxing factor (EDRF), wherein peptide 6A consists of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1), for example, Title; Abstract; the paragraph bridging pages 339 and 340; page 340, left column, Section "Supplies"; page 342, Table 1; and page 343, the 4th paragraph in Section "DISCUSSION".
Similar to Saldeen et al, stimulating release of endothelium-derived relaxing factor (EDRF) by peptide 6A is further taught in Zhang et al.  Zhang et al teach peptide 6A (P6A) dilates vascular vessels by stimulating release of EDRF from endothelium, for example, Title; Abstract; Table 2; and Section "Discussion" (see pages 8-10 of the attached English translation of Zhang et al).  Therefore, in view of the combined teachings of the Hair Loss FAQs document, Saldeen et al and Zhang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating androgenetic alopecia in a male in need thereof, wherein the method comprises administering to the male peptide 6A consisting of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1).  It reads on H-Ala-Arg-Pro-Ala-Lys-OH (SEQ ID NO: 1) as the elected species of peptide conjugate of formula (I) or salt thereof; and androgenetic alopecia as the elected species of alopecia.
Furthermore, Suszynski teaches minoxidil is a FDA-approved drug for treating male pattern baldness (also called androgenetic alopecia), for example, page 1, the 1st and 2nd paragraphs.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of the Hair Loss FAQs document, Saldeen et al, Zhang et al and Suszynski to develop a method of treating androgenetic alopecia in a male in need thereof, wherein the method comprises administering to the male a combination of  peptide 6A consisting of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1) and minoxidil.  It reads on minoxidil as the elected species of another dermatological active ingredient.
One of ordinary skilled in the art would have been motivated to combine the teachings of the Hair Loss FAQs document, Saldeen et al, Zhang et al and Suszynski to develop a method of treating androgenetic alopecia in a male in need thereof, wherein the method comprises administering to the male a combination of  peptide 6A consisting of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1) and minoxidil, because the Hair Loss FAQs document teaches inhibiting endothelium-derived relaxing factor (EDRF, a growth factor ordinarily produced by blood vessel linings) as one of the factors contributing to androgenetic alopecia.  Both Saldeen et al and Zhang et al teach peptide 6A (identical to the peptide of instant SEQ ID NO: 1) stimulates release of EDRF.  Therefore, in view of the combined teachings of the Hair Loss FAQs document, Saldeen et al and Zhang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating androgenetic alopecia in a male in need thereof, wherein the method comprises administering to the male peptide 6A consisting of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1).  And Suszynski teaches minoxidil is a FDA-approved drug for treating male pattern baldness (also called androgenetic alopecia).  Furthermore, the MPEP states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06 I).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of the Hair Loss FAQs document, Saldeen et al, Zhang et al and Suszynski to develop a method of treating androgenetic alopecia in a male in need thereof, wherein the method comprises administering to the male a combination of  peptide 6A consisting of the amino acid sequence Ala-Arg-Pro-Ala-Lys (identical to the peptide of instant SEQ ID NO: 1) and minoxidil.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658